Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 1 of 34

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

KARIN SHEIBEL ' CIVIL ACTION
916 Cross Street :
Philadelphia, PA 19147

Plaintiff, ; NO.
-Vs- :
PHILADELPHIA FIGHT : PLAINTIFF REQUESTS

1800 Lombard Street : TRIAL BY JURY
Suite 505, 1 Graduate Plaza :
Philadelphia, PA 19146

and

JANE SHULL (individually)

and

AKIA FEGGANS (individually)

and

TINA PRESBERY (individually)

and

JENNIFER JONES (individually)

and

BARRY ROBINSON (individually)

Defendants.

Plaintiff, Karin Scheibel, by and through undersigned counsel hereby files this Civil Action

Complaint against Defendants, Philadelphia Fight, Jane Shull, Akia Feggans, Tina Presbery

Jennifer Jones, and Barry Robinson (collectively Defendants”) and upon information and belief

avers the following:

PARTIES

1. Plaintiff, Karin Scheibel (“Plaintiff” or “Ms. Scheibel”) is an adult individual who

resides in the Commonwealth of Pennsylvania with an address for the purposes of service at 916

Cross Street, Philadelphia, Pennsylvania, 19147.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 2 of 34

2. Defendant, Philadelphia Fight is a business organization existing under the laws of
the Commonwealth of Pennsylvania with an address for the purposes of service at 1800 Lombard
Street, Suite 505, 1 Graduate Plaza, Philadelphia, Pennsylvania 19146.

3. Defendant, Jane Shull is an adult individual who resides in the Commonwealth of
Pennsylvania with a business address for the purposes of service at 1233 Locust Street,
Philadelphia, Pennsylvania 19108.

4, At all times relevant to this Civil Action, Defendant Jane Shull was an employee of
Defendant, Philadelphia Fight and held the position of Chief Executive Officer (“CEO”) and was
therefore a supervisor of Plaintiff, Karin Scheibel.

5. Defendant, Akia Feggans is an adult individual who resides in the Commonwealth
of Pennsylvania with a business address for the purposes of service at 1233 Locust Street,
Philadelphia, Pennsylvania 19108.

6. Atall times relevant to this Civil Action, Defendant Akia Feggans was an employee
of Defendant, Philadelphia Fight and held the position of Clinical Supervisor and was therefore a
supervisor of Plaintiff, Karin Scheibel.

7. Defendant, Tina Presbery is an adult individual who resides in the Commonwealth
of Pennsylvania with a business address for the purposes of service at 1233 Locust Street,
Philadelphia, Pennsylvania 19108.

8. At all times relevant to this Civil Action, Defendant Tina Presbery was an employee
of Defendant, Philadelphia Fight and held the position of Drug and Alcohol Counselor. Defendant,
Tina Presbery was empowered by Defendant, Akia Feggans to act in a supervisory capacity and

was therefore a supervisor of Plaintiff, Karin Scheibel.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 3 of 34

9. Defendant, Jennifer Jones is an adult individual who resides in the Commonwealth
of Pennsylvania with a business address for the purposes of service at 1233 Locust Street,
Philadelphia, Pennsylvania 19108.

10. At all times relevant to this Civil Action, Defendant Jennifer Jones was an
employee of Defendant, Philadelphia Fight and held the position of Director of the Mental Health
Counseling Program and was therefore a supervisor of Plaintiff, Karin Scheibel.

Il. Defendant, Barry Robinson is an adult individual who resides in the
Commonwealth of Pennsylvania with a business address for the purposes of service at 1233 Locust
Street, Philadelphia, Pennsylvania 19108.

12. At all times relevant to this Civil Action, Defendant Barry Robinson was an
employee of Defendant, Philadelphia Fight and held the position of Director of Human Resources
and was therefore a supervisor of Plaintiff, Karin Scheibel.

NATURE OF THE CASE

6. Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as
codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of
1991, Pub. L. No. 102-166 (“Title VII’)); 42 U.S.C. § 1981; the American with Disabilities Act
of 1990, 42 U.S.C. § 12101 et. seg (“ADA”); the Pennsylvania Human Relations Act, as amended,
43 P.S. §§ 951, et. seg. (“PHRA”); under the laws of the Commonwealth of Pennsylvania; and
under the Philadelphia Fair Practices Ordinance, § 9-1100 et. seg. (“PFPO”), and seeks damages
to redress injuries Plaintiff suffered as a result of discrimination and retaliation with ultimately led

to the termination of Plaintiff's employment with Defendants.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 4 of 34

JURISDICTION AND VENUE

7 This action involves a Question of Federal Law under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 1981, and the American with Disabilities Act of 1990.

8. The honorable Court also has supplemental jurisdiction over the Commonwealth
Law and Municipal Causes of Action.

9. Venue is proper in the Eastern District of Pennsylvania as Plaintiff was employed
by Defendants and worked in Philadelphia County where the discrimination complained of
occurred.

10. | Onor about December 29, 2017, Plaintiff filed charges with the Equal Employment
Opportunity Commission (“EEOC”) against Defendants as set forth herein. Plaintiff's Charge of
Discrimination was then cross-filed at the Pennsylvania Human Relations Commission.

11. On or about August 10, 2018, the EEOC issued Plaintiff a Dismissal and Notice of

Rights.
12. This action is commenced within ninety (90) days of receipt of the Dismissal and
Notice of Rights.
MATERIAL FACTS

13. Plaintiff seeks damages for injuries caused as a result of Defendants’ discrimination of
Plaintiff based on Plaintiff's race and color, discrimination based on Plaintiff's disability and/or perceived
disability as defined by the American Disabilities Act (“ADA”) and the Pennsylvania Human Relations Act
(“PHRA”), and as a result of Defendants’ retaliation against Plaintiff for reporting said discrimination in the
workplace.

14. At all times material Plaintiff was a disabled, white, Caucasian female and

recovering addict. At all times relevant to this Civil Action Plaintiff, Karin Scheibel maintained
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 5 of 34

her sobriety. In fact, Plaintiff has remained in recovery for more than eleven (11) years. Plaintiff
has also been diagnosed with epilepsy.

15. Defendant, Philadelphia Fight provides comprehensive healthcare to people living
with HIV and/or AIDS, as well as individuals at risk of contracting HIV and/or AIDS. Therefore,
Defendant, Philadelphia Fight works with individuals dealing with issues related to drugs and
alcohol. Accordingly, Plaintiff, Karin Scheibel’s status as a recovering addict provides Plaintiff
with insight when working with patients dealing with addiction and addiction related issues.

16. At all times material to this Civil Action, Plaintiff, Karin Scheibel was employed
by Defendant, Philadelphia Fight as a Drug and Alcohol Counselor.

17, In March 2014, Plaintiff interviewed for a position as Drug and Alcohol Counselor
at Defendant, Philadelphia Fight’s Lombard Street Office. Plaintiff interviewed with the former
Director of Behavioral Health Services, Nancy Roth and the former Clinical Director of Intensive
Outpatient Substance Abuse Program, Carolyn Zugschwert. Both Nancy Roth and Carolyn
Zugschwert are white, Caucasian females. Plaintiff also interviewed with Defendant, Jennifer
Jones who is an African American female.

18. During the interviews, Plaintiff expressed her desire to work with addicts as
Plaintiff herself was a recovering addict. At that time Plaintiff had eight (8) years in recovery.
Nancy Roth identified with Plaintiff and explained that she too was part of a “12-step fellowship”
and considers herself to be in recovery.

19. | When Ms. Scheibel first began her employment for Defendant, Philadelphia Fight,
there were two (2) supervisors directly above Plaintiff: Carolyn Zugschwert and Jennifer Jones.
Carolyn Zugschwert was the Director on the Substance Abuse side, and Jennifer Jones was the

Director on the Mental Health side. Then, Nancy Roth was the supervisor directly above Carolyn
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 6 of 34

Zugschwert and Jennifer Jones. Eventually, Defendant, Akia Feggans would assume
responsibility for all three (3) of these positions.

20. In May 2014, Defendant Akia Feggans was hired by Defendant, Philadelphia Fight
as a Temporary Clinical Director at the Lombard Street Office. By this time, nearly all of Ms.
Scheibel’s co-workers were aware of Ms. Scheibel’s status as a recovering addict as this often-
helped Ms. Scheibel develop successful therapeutic approaches with her patients.

21. About one (1) year later, Defendant, Akia Feggans was promoted to Clinical
Supervisor of the Mental Health Counseling Program, replacing, Defendant, Jennifer Jones.

22. About four (4) months after replacing Defendant, Jennifer Jones, Defendant Akia
Feggans was promoted again to Director of Behavioral Health Programs, replacing Nancy Roth.

23. Pursuant to Defendant, Akia Feggans second promotion, she became the sole
supervisor of Defendant, Philadelphia Fight’s Lombard Street Office. Under Defendant, Akia
Feggans’ leadership, the Lombard Street office became a toxic environment, as Defendant, Akia
Feggans openly voiced her discriminatory views based on sexual orientation, gender, race,
religion, color, national origin, and against individuals with disabilities. Because Defendant, Akia
Feggans openly condoned hate-based-discrimination, Plaintiff’s co-workers at the Lombard Street
office were empowered to follow along.

24. Immediately upon assuming the top position of the Lombard Street office,
Defendant, Akia Feggans commenced a campaign of discrimination against Ms. Scheibel based
on Ms. Scheibel’s disabilities, race and color, and in retaliation for Ms. Scheibel’s continued
reports of Defendants unlawful discriminatory and harassing conduct. This discrimination and
harassment was severe and pervasive and continued throughout the duration of Ms. Scheibel’s

employment until Ms. Scheibel’s unlawful termination in November 2017.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 7 of 34

25. Defendant Akia Feggans expressed and condoned race-based comments directed at
white, Caucasian employees of Defendant, Philadelphia Fight. For example, Defendant, Akia
Feggans referred to Nancy Roth, as a “racist who thinks she is the great white hope.” It was partly
due to Defendant, Akia Feggans discriminatory, hate-based comments and conduct, and her
condoning the same from the African American staff, that certain white, Caucasian employees
made the decision to leave Philadelphia Fight.

26. Sometime around August 2015, Cheryl Delaney wrote a letter to CEO, Defendant,
Jane Shull, informing Defendant, Jane Shull that she could no longer work at Philadelphia Fight
due to Defendant, Akia Feggans discrimination against white, Caucasian employees. Co-worker,
Cheryl Delaney reports that Defendant, Akia Feggans created a hostile work environment.

27. After Cheryl Delaney left Philadelphia Fight because of the hostile work
environment created by Defendant, Akia Feggans, Defendant, Akia Feggans informed employees
including Plaintiff that Defendant, Jane Shull showed Defendant, Akia Feggans the letter that
Cheryl Delaney wrote. Defendant, Akia Feggans warned all present that “Cheryl Delaney is gone
and I am still here.” Defendant, Akia Feggans informed all present that she had Defendant, Jane
Shull wrapped around her finger and that despite Cheryl Delaney’s accusations, no discipline
resulted. This was indicative of Defendants’ response to reports of discrimination and retaliation
in the workplace. No meaningful investigation was performed. No corrective action was taken.
Defendants used reports of discrimination in the workplace to warn other employees what would
happen if they attempted to engage in similar protected activity. This empowered and emboldened
Defendants to continue the campaign of hate and intolerance based on race, color, gender, sexual
preference, national origin, and individuals’ disabilities.

28. Co-worker and employee for Defendants, Allen Howell said something to the effect

of, “look at the crackers, they think they can dance.” Allen Howell felt comfortable voicing these
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 8 of 34

inappropriate discriminatory ideas because Defendant, Akia Feggans condoned discrimination and
harassment in the workplace.

29, Defendant, Tina Presbery called a patient and client of Philadelphia Fight a “bitch”
in front of multiple witnesses. In fact a nearby crossing guard had to intervene and break-up the
confrontation because Defendant, Tiny Presbery’s behavior was so violent and aggressive.

30. Defendant, Tina Presbery called another patient and client of Philadelphia Fight a
“crackhead.” This is indicative of discrimination against individuals dealing with addiction issues.

31. Defendants, Akia Feggans and Tina Presbery constantly referred to white women
as “white-girl.” The term “white-girl” was used on a daily basis by Defendants, Akia Feggans and
Tina Presbery; particularly when referring to white, Caucasian patients and clients of Philadelphia
Fight.

32. Defendant, Tina Presbery announced that white people, including employee
Kristen Maurer, “like to play the poor little white girl victim.”

33. When African American people displayed feelings of empathy, sensitivity, or
identified with white, Caucasian people in any way, Defendant, Akia Feggans would openly
denounce them. Defendant, Akia Feggans called these African American people “coons.”
Defendant, Akia Feggans also called these African American people “uncle toms.” On one
occasion Defendant, Akia Feggans used the term “house-nigger” to refer to an African American
person who failed to identify with the discriminatory and hate-based ideas that Defendant, Akia
Feggans voiced and condoned on a daily basis.

34. Defendant, Akia Feggans often used the word “coons” to describe African

Americans who identified with white, Caucasian people.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 9 of 34

35. Defendant, Akia Feggans called Dena Salley an “uncle Tom” because Dena Salley
reported to Jane Shull that Defendant, Akia Feggans was bullying Carolyn Zugschwert, a white
woman with whom Deena Salley was friendly with.

36. Defendant, Akia Feggans stereotyped older white, Caucasian women who cut their
hair, stating, “I guess all white women cut their hair when they get older.”

37. Defendant, Akia Feggans is a graduate of University of Pennsylvania. Defendant,
Akia Feggans repeatedly made comments about having to go to school with “white privilege.” In
fact, white privilege was an ongoing theme for Defendant, Akia Feggans.

38. Defendants, Akia Feggans and Tina Presbery spent a great deal of time discussing
their discriminatory, race and color-based ideas with regard to co-workers, employees, patients,
and clients of Philadelphia Fight. Defendants Akia Feggans and Tina Presbery made comments
about light-skinned African American people, stating, “light skin black girls think they are better
than dark skin black girls.”

39. Defendants, Akia Feggans and Tina Presbery also made race-based comments
directed at African American people. When a patient and client of Philadelphia Fight reported
feelings of inquietude to Defendant, Barry Robinson, Defendant, Barry Robinson informed
Defendants, Akia Feggans and/or Tina Presbery. Pursuantly, Defendants, Akia Feggans and Tina
Presbery held a conversation where they discussed the following: “that black guy thinks he is better
than us. He probably doesn’t even work on Wall Street. He is probably just a janitor.”

40. Defendants, Akia Feggans and Tina Presbery did not limit their hate-based ideas to
discrimination based only on color and race. Defendants, Akia F eggans and Tina Presbery
constantly expressed discriminatory ideas based on race, color, religion, national origin,

disabilities, gender, and sexual orientation.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 10 of 34

41. Defendants, Akia Feggans and Tina Presbery constantly referred to patients and
clients of Philadelphia Fight, who were dealing with issues related emotional distress or mental
illness as “crazy,” or “nuts.”

41. Defendants, Akia Feggans and Tina Presbery often called transgender patients and
clients of Philadelphia Fight, “it.”

42, Defendant, Tina Presbery spoke in a degrading and abusive way about gay and
transgender patients and clients of Philadelphia Fight. Defendant, Tina Presbery stated, “I don’t
care if that bitch puts on a wig and stuffs her bra, she is not a real woman, I have a pussy so I am
a real woman.”

43. Defendant, Tina Presbery announced that it is wrong for transgender women to use
a women’s restroom. This comment was made on multiple occasions.

het, Defendants, Akia Feggans and Tina Presbery had conversations about a Therapist
and employee of Philadelphia Fight who is gay, expressing their concerns that he was attempting
to turn his group gay.

45, Many Philadelphia Fight employees reported race and color discrimination to the
Human Resources Department, however at no time did Defendants conduct a meaningful
investigation. No corrective action was taken and the atmosphere of discrimination, abuse, and
harassment continued. In fact, Defendants unwillingness to deal with the discrimination and
harassment worked to embolden Defendants campaign of hate.

46. | Asan example of the way in which Human Resources worked to avoid and subvert
Philadelphia Fight’s stated anti-discrimination and harassment policies, Defendant, Barry
Robinson took over for Terry (last name unknown) as the Director of Human Resources. Reports
of discrimination and harassment made when Terry was the Director of Human Resources were

entirely disregarded. When Defendant, Barry Robinson began as the Director of Human
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 11 of 34

Resources, he announced a clean-slate policy, whereby any reports of discrimination and
harassment made prior to Defendant, Barry Robinson beginning as Director of Human Resources
were disregarded. This is indicative of the way in which Defendant Barry Robinson worked to
disregard, avoid, and subvert Defendant, Philadelphia Fights stated anti-discrimination and
harassment policy. At all times Defendant, Barry Robinson’s objective was to assist the very
employees accused of discrimination and harassment in avoiding discipline and consequences for
their unlawful activities.

47. Pursuant to reports of discrimination and harassment in the workplace, Defendant,
Akia Feggans stated that Defendant, Jane Shull “tells me everything.” Plaintiff interpreted this
comment for what it was, a threat intending to deter future protected activity in reporting
discrimination and harassment in the workplace.

48. Defendants were aware of the ongoing discriminatory animus towards white,
Caucasian employees. Notwithstanding, Defendant, Akia Feggans received another promotion in
November 2015. Pursuant to this promotion, Defendant, Akia F eggans assumed the
responsibilities that at one time were held by Nancy Roth, Carolyn Zugschwert, and Jennifer Jones.
This made Defendant, Akia Feggans the undisputed leader of the Lombard Street office, as
Defendant, Akia Feggans answered only to Defendant Jane Shull.

49, Defendant, Jane Shull worked to avoid, disregard, and subvert Defendant,
Philadelphia Fight’s stated anti-discrimination and harassment policy. Despite multiple reports of
discrimination and harassment in the workplace made to Defendant, Jane Shull, Jane Shull failed
to conduct a meaningful investigation. No corrective action was taken and the people accused of
unlawful conduct were shielded from discipline or consequence for their actions.

50. Defendant, Tina Presbery became increasingly hostile toward Carolyn Zugschwert.

Prior to Carolyn Zugschwert leaving Philadelphia Fight, Defendant, Tina Presbery stated that Ms.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 12 of 34

Zugschwert was not fit for the position of Clinical Supervisor because she is “white and rich with
no real-world experience.”

51. Defendant, Akia Feggans openly voiced her discriminatory ideas about Plaintiff,
Karin Scheibel’s disability related to being a recovering addict. Defendant, Akia Feggans often
made comments such as, “Karin, do you think addiction is really a disease? I’m not sure I buy into
that.”

52. In December 2015, Defendant, Akia Feggans repeated her feelings that addiction
is not a “real disease.” Defendant, Akia Feggans went on to say, “Well I think that addicts can get
clean but that doesn’t necessarily mean that they will stop being manipulative.”

53: Defendant also explained her feeling about drug addicts, including people in
recovery to Plaintiff, Karin Scheibel, stating, “they lack integrity, that’s just their character.”

54. Defendant, Akia Feggans made belittling and degrading comments as to the
trustworthiness, manipulativeness and “lack of integrity” of addicts, including people in recovery.
These comments were specifically offensive for Plaintiff, Karin Scheibel as a person in recovery.

55. In December 2015, Defendant, Tina Presbery accused Plaintiff of being high.
Plaintiff, Karin Scheibel reported this unfounded accusation to Defendant, Akia Feggans. Ina
subsequent meeting held to discuss the inappropriate, discriminatory comment, Defendant, Tina
Presbery stated that she was just “concerned” and apologized. No disciplinary action was taken
to deal with the discriminatory remark, which resulted in Plaintiff, Karin Scheibel having to
contend with similar accusations during her employment for Defendants in the future.

56. Pursuant to Defendant, Tina Presbery’s discriminatory comment, Plaintiff, Karin
Scheibel visited Human Resources and reported that Plaintiff, felt “harassed and discriminated
against for being a person in recovery.” No meaningful investigation resulted. No corrective

action was taken.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 13 of 34

57. | May 2016 Defendant, Akia Feggans accused Ms. Scheibel of stealing watlent
transportation tokens. This is another example of the discrimination to which Ms. Scheibel was
subjected due to her status as a recovering addict.

58. Spring 2016 Defendant, Tina Presbery said to Ms. Scheibel, “never mind what I
was about to say, I can’t trust your white ass.”

59. April 2017, Defendant Akia Feggans issued Plaintiff an annual review falsely
accusing Plaintiff of below-average work product.

60. April 2017, Defendant, Akia Feggans was speaking about her son and his potential
prom date. Defendant, Akia Feggans stated, “He can’t take a girl who would wear something
trashy and no offense Karin, but no white girls.”

62. Later that day Defendant, Akia Feggans called Ms. Scheibel into her office and said
something to the effect of: “I’m sorry about my earlier comment, it’s not that I don’t like white
people. It’s just that I worry about my son dating white girls because he’s an athlete and he’s good
and will go far. I worry because there are a lot of professional athletes who marry white women.
When the athlete seeks divorce or ends the relationship, the white women cry rape.”

63. Defendant, Akia Feggans went on to say, “It is statistically true that white women
falsely accuse black athletes of rape more than any other women.”

64. July 26, 2017, Plaintiff, Karin Scheibel experienced symptoms related to her
epilepsy during work. At the same time, Defendant, Akia Feggans wanted to review Ms.
Scheibel’s charts and paperwork. Plaintiff explained that she was not feeling well and may need
additional time to complete her paperwork. Despite requesting some time to work through the
symptoms related to her epilepsy, Defendants refused to provide the same. Co-worker Deena
Salley stated, “you are going to have to get it done ... because [Defendant Akia Feggans] is on the

warpath.”
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 14 of 34

65, Later that day, Co-worker, Kristopher Wuebbling offered to take Ms. Scheibel to
the emergency room due to Ms. Scheibel experiencing symptoms related to her epilepsy. Ms.
Scheibel understood what was happening to her, as well as the limitations for treatment options
should she visit the emergency room, and therefore declined. Once again, Ms. Scheibel explained
that she only needed some time to work through the onset of symptoms.

66. Concerned, Allen Howell asked on-site Nurse Practitioner, Julie Fort to assist Ms.
Scheibel. Julie Fort concluded that Ms. Scheibel should visit the emergency room. Ms. Scheibel
followed Julie Fort’s suggestion.

67. About four (4) days later, June 30, 2017 at approximately 3:30 P.M., Defendant,
Akia Feggans accused, Plaintiff, Karin Scheibel of being on drugs the day she experienced
symptoms related to her epilepsy during work. Defendant, Akia Feggans informed Plaintiff that
Julie Fort had arrived at this conclusion during her assessment of Ms. Scheibel. At no time was
Plaintiff, Karin Scheibel using drugs. This accusation is another example of Defendants
discrimination against Plaintiff based on her status as a recovering addict.

68. Plaintiff explained that the symptoms she experienced on June 26, 2017 were
related to her epilepsy.

69. Defendant, Akia Feggans replied, “give me a break Karin, we all know what a
seizure looks like.”

70. Defendant, Akia Feggans then accused Plaintiff, Karin Scheibel of being “manic,”
and directed Ms. Scheibel to consider taking mood stabilizers.

71. Thereafter, Plaintiff learned that Defendant, Akia Feggans was interrogating co-
workers and asking them whether they believed Ms. Scheibel had faked a seizer.

tds Around July 12, 2017 Plaintiff met with Defendant, Barry Robinson and provided

discharge papers from her June 21“ and June 26, 2017 emergency room visits. Plaintiff also
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 15 of 34

provided Defendant, Barry Robinson with a July 11, 2017 doctor’s note from a follow-up
appointment with her Primary Care Physician. Plaintiff explained to Defendant, Barry Robinson
that she had a history of epileptic seizures and also provided medical records dating back to 2013
to affirm her medical condition.

73. Plaintiff, Karin Scheibel also informed Defendant, Barry Robinson in words and
in substance that she was concerned about Julie Fort’s assessment concluding that Ms. Scheibel
was under the influence of drugs on June 26, 2017.

74. Plaintiff, Karin Scheibel explained that this was the second time that an accusation
about being on drugs was made, and informed Defendant, Barry Robinson about Defendant, Tina
Presbery’s previous accusation. Despite the reports of discriminatory comments and accusations,
Defendant, Barry Robinson failed to conduct a investigation. No corrective action was taken.

75. Plaintiff took this opportunity to report the ongoing discriminatory comments and
conduct of Defendant, Akia Feggans over the last 24 months, including but not limited to
Defendant, Akia Feggans assertion that Ms. Scheibel should take a “mood stabilizer,” and
Defendant, Akia Feggans accusation that Plaintiff, Karin Scheibel was faking the seizer because
“we all know what a seizure looks like.” Plaintiff also reported Defendant, Akia F eggans
comments that addicts in recovery are manipulative. Defendant, Barry Robinson assured Plaintiff,
Karin Scheibel that he would deal with it. No investigation was performed. No corrective action
was taken.

76. At all times Defendants failed to investigate Plaintiffs reports of the discriminatory
conduct and hostile work environment and took no corrective action. As such the harassment and
discrimination continued.

77. Defendant, Barry Robinson failed entirely in his duties as Director of Human

Resources. In lieu of conducting a meaningful investigation into the ongoing and accumulating
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 16 of 34

reports of discrimination and harassment in the workplace, Defendant, Barry Robinson blamed
Ms. Scheibel, the victim of Defendants’ hate based discriminatory attacks. Defendant, Barry
Robinson informed Ms. Scheibel, “you need to stand up to Akia Feggans. People like her feed off
of fear. Do not let her intimidate you. Don’t be intimidated. Don’t show fear.”

78. Plaintiff, Karin Scheibel later discovered that Defendant, Barry Robinson provided
this same advice to other employees who reported Defendants discrimination and harassment in
the workplace.

79. Plaintiff suspected that Defendant Akia Feggans lied about Julie Fort’s conclusion
that Ms. Scheibel was on drugs the day she experienced symptoms related to her epilepsy.
Accordingly, Ms. Scheibel asked Defendant, Akia Feggans if it would be OK to speak with Julie
Fort directly. Defendant, Akia Feggans said, “It depends on what you think you will really gain
from it. Of course she will deny it. Or worse she could accuse you of attacking her.”

80. Plaintiff, Karin Scheibel was perplexed by Defendant, Akia Feggans bizarre
response.

81. On August 7, 2017 Plaintiff, Karin Scheibel asked Julie Fort whether Ms. Fort
believed Ms. Scheibel was on drugs on the day in question. Julie Fort informed Ms. Scheibel that
she never said that. Moreover, Julie Fort explained that she did not understand how the toxic
environment that existed at Philadelphia Fight was allowed to continue.

82. On August 16, 2017, Plaintiff approached Defendant, Barry Robinson, to report
that Ms. Scheibel had attempted to follow his directions in speaking with Defendant, Akia Feggans
directly. Plaintiff explained that Defendant, Akia Feggans did not respond appropriately and that
Ms. Scheibel feared further retaliation. Defendant, Barry Robinson directed Ms. Scheibel to go

back to Defendant, Akia Feggans and "hold her ground. Don’t be intimidated." Ms. Scheibel
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 17 of 34

explained that she was not comfortable with approaching Defendant, Akia Feggans again.
Defendant, Barry Robinson offered no other solution.

83. During the same conversation Plaintiff informed Defendant, Barry Robinson about
her conversation with Julie Fort. Ms. Scheibel explained that Defendant, Akia Feggans’
accusations that Ms. Scheibel was on drugs were entirely unfounded, as Julie Fort never made that
conclusion.

84. Defendant, Barry Robinson informed Ms. Scheibel that she had paid time off and
sick days. Defendant, Barry Robinson said, “maybe you shouldn't come to work if you're not
feeling well." Ms. Scheibel explained that she did not receive advanced notice of an onset of
symptoms related to her epilepsy. There was no way for Plaintiff to predict when she would
experience these symptoms. Therefore, it was entirely unreasonable for Defendant, Barry
Robinson to suggest that simply staying home during these times was a reasonable solution.

85. Plaintiff explained that she did not need to take off of work due to the symptoms
she experienced on June 26, 2017. Plaintiff explained that she just needed time to let the symptoms
related to her epilepsy dissipate. Plaintiff maintained a private office at Philadelphia Fight where
she could sit and be alone when she experienced symptoms related to her epilepsy. Plaintiff
requested a reasonable accommodation in that Defendants should allow Plaintiff a small amount
of time on the rare instances when Plaintiff experienced symptoms related to her epilepsy during
work hours. Defendants refused to make this accommodation, as Defendant, Barry Robinson
directed Ms. Scheibel to refrain from working during these periods.

86. Plaintiff, Karin Scheibel reiterated her request that Defendants do something to stop
the discrimination based on Ms. Scheibel’s disabilities. Ms. Scheibel explained that Julie Fort
never said that she was on drugs and that this was yet another false accusations by Defendants. In

response, Defendant, Barry Robinson directed Ms. Scheibel to talk to another supervisor.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 18 of 34

Defendant, Barry Robinson failed entirely in his role as Director of Human Resources. Defendant,
Barry Robinson failed to take and corrective action. The discrimination, harassment, and
retaliation continued.

87. On or about August 30th, 2017 Ms. Scheibel presented to her neurologist for a
follow-up appointment subsequent to her emergency room visit on or about June 21, 2017. Ms.
Scheibel underwent an EEG which confirmed her earlier diagnosis of Left Temporal Lobe
Epilepsy. Ms. Scheibel was placed back on seizure medication.

88. On or about September 6, 2017, Ms. Scheibel met with her Clinical Supervisor
Defendant Jennifer Jones as per Defendant, Barry Robinson’s suggestion. During her meeting
with Defendant, Jennifer Jones, Ms. Scheibel once again reported Defendant Akia Feggans and
Defendant Tina Presbery’s discriminatory comments and conduct and the hostile work
environment that resulted. Ms. Scheibel explained her fear of losing her job because she could
not control when and where her seizures occurred and that the prospect of being falsely accused
of being on drugs.

89. Defendant, Jennifer Jones directed Ms. Scheibel to utilize her time off and told Ms.
Scheibel that she was wrong to come to work on June 26, 2017, the day Ms. Scheibel had her
seizure at work. At no time did Defendant, Jennifer Jones engage Ms. Scheibel in an interactive
process to discuss reasonable accommodations. Defendant, Jennifer Jones further admonished
Ms. Scheibel for having symptoms related to her disability during work hours.

90. Defendant Jennifer Jones further directed Ms. Scheibel to “leave the premises”
whenever she experienced symptoms related to her disability. By no means was Defendant,
Jennifer Jones’s suggestion a reasonable accommodation. Instead, Defendant, Jennifer Jones was
suggesting that Ms. Scheibel should hide her disability and its effects from her employer, as if it

were something to be ashamed of.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 19 of 34

91. Ms. Scheibel requested that Defendants accommodate her by giving her time in the
event of a Petite Mal-Seizer and conceded that in the event of a Grand Mal-Seizure, Defendants
could call an ambulance if Defendants felt that was necessary for safety reasons. Defendants
refused to even consider this reasonable solution. At all times Defendants failed to participate in
an interactive process with Ms. Scheibel regarding he request for reasonable accommodations.

92. Around October 4, 2017, Ms. Scheibel approached Julie Fort and asked whether
she met with Defendant, Barry Robinson. Julie Fort informed Ms. Scheibel that the meeting with
Defendant, Barry Robinson went “very well.” Julie Fort informed Ms. Scheibel that she need not
be concerned about the accusations that Ms. Scheibel was “under the influence” on June 26, 2017.
Julie Fort also expressed anger at being “dragged into the situation.” Julie Fort stated she felt the
“whole thing was inappropriate.”

93. Around October 17, 2017, during a bi-weekly Staff Meeting, Defendant, Akia
Feggans stated, "If anyone is not happy here I suggest you leave, if you don't like it here you’re
either going to leave on your own or you'll be gone either way. No one is bigger than me. Go
upstairs to HR if you want, nothing is a secret around here." These comments were part of
Defendants retaliation against Ms. Scheibel for reporting discrimination and harassment in the
workplace.

94. Ms. Scheibel reported Defendant, Akai Feggans’ retaliatory comments. Ms.
Scheibel also provided a written statement about the same. Ms. Scheibel feared increased
retaliation and expressed these concerns to Defendant, Barry Robinson. Defendant, Barry
Robinson assured Ms. Scheibel that he “would not go any further with it” without Ms. Scheibel’s
consent.” Ms. Scheibel also reported to Defendant, Barry Robinson the discriminatory color and
race-based comments made by Defendants, Akia Feggans and Tina Presbery. Ms. Scheibel

included this in her written statement.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 20 of 34

95. During a subsequent staff meeting, Defendant, Tina Presbery reiterated
Defendants’ discriminatory feelings about Ms. Scheibel related to her disabilities. Defendant, Tina
Presbery stated, "The way you were running around with your medical records to try to prove that
you were not using drugs, just made me think that you must have been using drugs, you wouldn't
have been so defensive otherwise."

96. Defendant, Akia Feggans informed Ms. Scheibel that she should have been fired
for approaching Julie Fort concerning her assessment that Ms. Scheibel was using drugs.

97. In concluding the meeting, Defendant, Akia Feggans reiterated her threatening
retaliatory comments, “Don’t go upstairs to HR. I have nothing to hide and you should think twice
before going up there because they are not as nice as you all think they are up there.”

98. Around November 6, 2017, Defendant, Akia Feggans forwarded Ms. Scheibel and
her co-workers Kristopher Wuebling an email and copied Defendant, Barry Robinson. Defendant,
Akia Feggans’ email stated that she was aware they had reported her to Human Resources and
expressed grievances related to Defendant, Akia Feggans’ conduct and comments.

99; Defendant, Akia Feggans went on to write that they needed to discuss “Proper
Protocol” for making grievances. Defendant, Akia Feggans failed to grasp that her campaign of
hate, abuse, harassment, discrimination and retaliation was the subject matter of Ms. Scheibel and
her co-workers reports.

100. It was apparent that Defendant, Barry Robinson failed to keep his promise of
maintaining confidentiality with regard to Ms. Scheibel and her co-workers’ reports of
discrimination and retaliation in the workplace. When Ms. Scheibel approached Defendant, Barry
Robinson about Defendant, Akia Feggans email, Defendant, Barry Robinson stated that he was
under the impression that the issues had been settled and that he had taken care of it by not

responding to Defendant, Akia Feggans email.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 21 of 34

101. Thereafter, Defendant, Barry Robinson informed Ms. Scheibel that he wanted to
have a meeting to discuss the race issues and directed Ms. Scheibel not to fall for Defendant, Akia
Feggans intimidation tactics.

102. During a subsequent meeting in Defendant, Akia Feggans office, Defendant, Akia
Feggans accused Ms. Scheibel of having a history of confrontational behavior. Defendant, Akia
Feggans went on to admonish and insult Ms. Scheibel based on a completely inaccurate account
of Ms. Scheibel’s work history. Based on the history of discrimination, abuse, harassment, and
retaliation, Ms. Scheibel informed Defendant, Akia Feggans that she had reached her emotional
limit and that she wanted to quit. Defendant, Akia Feggans said, “good. Pack your office and
leave.”

103. Ms. Scheibel approached Defendant, Barry Robinson a short while later and
informed Defendant, Barry Robinson about the exchange, specifically that Defendant, Akia
Feggans had just asked Ms. Scheibel to pack her stuff and leave. Ms. Scheibel explained to
Defendant, Barry Robinson that it was Ms. Scheibel’s true desire to find a way to resolve the issues
related to Ms. Scheibel’s request for reasonable accommodations, and the discrimination and
harassment, leading to the hostile work environment.

104. Defendant, Barry Robinson informed Ms, Scheibel, “we told you not to come to
work if you thought you were going to have a seizer and that you should leave if you are having
one.” Defendant, Barry Robinson went on to say, “well, I don’t know what else we can do for you
Karin.”

105. Ms. Scheibel explained to Defendant, Barry Robinson that she was treating for her
seizers and had just begun a knew regiment of medication that was supposed to reduce the

symptoms related to her disability.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 22 of 34

106. Defendant, Barry Robinson was disinterested, and stated that it was a moot point
now that Ms. Scheibel had decided to quit.

107. On November 20, 2017, Plaintiff, Karin Scheibel was unlawfully terminated from
her employment as a result of race and color discrimination, discrimination based on Plaintiff's
disabilities and in retaliation for Plaintiff reporting Defendants unlawful conduct.

108. Plaintiff further pleads in the alternative that on November 20, 2017, Defendants
constructively discharged Plaintiff by making her work conditions so onerous, abusive, and
intolerable that no person in Plaintiff's shoes would have been expected to continue working under
such condition and such that Plaintiff's resignation was void of free will.

109. At no time did Defendants actually believe that Ms. Scheibel was actually taking
illicit drugs. At no time did Defendants ask Ms. Scheibel to take a drug test to confirm that Ms.
Scheibel was still in recovery. Instead, Defendants allowed Ms. Scheibel to continue treating
patients and clients of Philadelphia Fight. Defendants accusations that Ms. Scheibel was using
drugs was nothing more than discrimination based on Plaintiff’s disability and in retaliation for
reporting the same.

110. Despite numerous reports of discrimination, harassment, and retaliation, by multiple
employees including Plaintiff, Defendants failed to conduct a meaningful investigation. Defendants failed to
take corrective action. Defendants, Akia Feggans and Tina Presbery experienced no meaningful discipline
and still works for the Philadelphia Fight today.

111. On October 25, 2016, in response to reports of racial tension and discrimination
within Philadelphia’s Lesbian, Gay, Bisexual, Transgender, Queer/Questioning (LGBTQ)
population, the Philadelphia Commission on Human Relations (PCHR) held a public hearing.
Based on the hearing, the PCHR is issuing this Report on Racism and Discrimination in

Philadelphia’s LGBTQ Community to present its findings and offer recommendations. The
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 23 of 34

PCHR’s goal is to ensure focused, actionable steps are taken to bring resolutions to the problems
LGBTQ community members raised. This PCHR found the same with regard to Defendant,
Philadelphia Fight:
Overwhelmingly, the testimony revealed incidents of bias, feelings of
frustration, prejudice, and discrimination in places of public accommodation

in the Gayborhood and in places of employment at the Mazzoni Center and
Philadelphia FIGHT.

Review of the employee handbooks and employee policies of the Mazzoni
Center and Philadelphia FIGHT reveal they are inadequate or not properly
implemented and leave employees vulnerable to discriminatory practices.

Employees who speak out about experiences with discrimination and
mistreatment feel too intimidated to report their experiences or fear retaliation
for reporting.

Philadelphia FIGHT has a general handbook and/or employee policies to

protect diverse employees, but does not have language specifically

addressing racial and LGBTQ discrimination. While FIGHT does have

detailed procedures for reporting incidents of harassment and violence, it

does not specifically address the different types of possible misconduct and

discrimination which may be considered harassment.
Based on the findings of the PCHR related to Philadelphia FIGHT, along with the clear futility
and retaliation which results to Defendants’ employees who report discrimination and retaliation
in the workplace, Defendants should be held to a strict liability standard.

112. Pursuant to Plaintiff's unlawful termination from her employment for Defendants,
Defendant, Akia Feggans stated that she only wanted to hire black people in the future. Defendant,
Akia went on to explain that she felt it was culturally inappropriate to have a white person in Ms.
Scheibel’s position.

113. Pursuant to Plaintiffs unlawful termination, Defendant, Akia Feggans also

expressed her disappointment in learning that having recovering addicts as therapists was
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 24 of 34

preferable to the Commonwealth of Pennsylvania. Defendant, Akia Feggans made it clear that she
did not want to work with recovering addicts, despite the fact that the Commonwealth believes

having recovering addicts as therapists is an important component of the therapeutic process.

114. As a result of Defendants’ conduct Plaintiff has been extremely humiliated, degraded,
victimized, embarrassed, and emotionally distressed. As a result of Defendants’ conduct Plaintiff was
subjected to discriminatory treatment and retaliation, and continues to suffer severe emotional distress and
physical ailments.

115. As a result of Defendants’ conduct Plaintiff has been subjected to discriminatory and
retaliatory conduct, and suffers from regular anxiety attacks. Plaintiff has difficulty sleeping and eating.

116. Defendants conduct has been malicious, willful, outrageous, and conducted with full
knowledge of the law, and Plaintiff demands Punitive Damages against all Defendants jointly and severally.

117. Defendants have established a pattern and practice of discrimination, retaliation, and
harassment through their actions. The discrimination and retaliation will continue beyond the date of this
complaint, and as such, Plaintiff makes a claim for all continuing future harassment and retaliation.

118. The above are just some of the examples of unlawful and discrimination and retaliation to
which Plaintiff was subjected.

119. Defendants constructively discharged Plaintiff by making her working conditions
so onerous, abusive, and intolerable that no person in Plaintiff's shoes would have been expected
to continue working under such conditions and such that Plaintiff's resignation was void of free
will.

120. As a result of Defendants’ conduct, Plaintiff was caused to sustain serious and

permanent personal injuries, including permanent psychological injuries.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 25 of 34

121. _ Plaintiff suffers from anxiety, fear, and nightmares relating to Defendants and Defendants’
employees conduct. Plaintiff is unable to sleep or eat.

122. As a result of Defendants’ conduct, Plaintiff has been humiliated, degraded,
victimized, embarrassed and emotionally distressed.

123. Asa result of the acts and conduct complained of herein, Plaintiff has suffered and
will continue to suffer a loss of income, a loss of salary, bonuses, benefits and other compensation,
which such employment entails. Plaintiff has also suffered future pecuniary losses, emotional
pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary
losses. Plaintiff has further experienced severe emotional and physical distress.

124. Plaintiff claims a continuous practice of discrimination and claims a continuing
violation and makes all claims herein under the continuing violations doctrine.

125. The Defendants have exhibited a pattern and practice of not only discrimination but
also retaliation.

126. Plaintiff claims that Defendants discriminated against Plaintiff because of
Plaintiff's race, color and disability and because Plaintiff complained and opposed the unlawful
conduct of Defendants related to Plaintiff's protected class.

127. Plaintiff further claims aggravation, activation, and exacerbation of any pre-
existing condition.

128. Plaintiff claims unlawful constructive discharge and/or unlawful actual discharge

and also seeks reinstatement.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 26 of 34

FIRST CAUSE OF ACTION
UNDER FEDERAL LAW
S.C. SECTION 1981
(against all named Defendants)

129. Plaintiff, Nwenna Gates, hereby incorporates all allegations contained in paragraphs
one (1) through one-hundred-twenty-eight (128) as fully as if they were set forth at length.
130. 42 USC Section 1981 states in relevant part as follows:

(a) Statement of equal rights All persons within the jurisdiction of
the United States shall have the same right in every State and Territory to
make and enforce contracts, to sue, be parties, give evidence, and to the
full and equal benefit of all laws and proceedings for the security of
persons and property as is enjoyed by white citizens, and shall be subject
to like punishment, pains, penalties, taxes, licenses, and exactions of every
kind, and to no other. (b) “Make and enforce contracts” defined for
purposes of this section, the term “make and enforce contracts” includes
the making, performance, modification, and termination of contracts, and
the enjoyment of all benefits, privileges, terms, and conditions of the
contractual relationship. 42 U.S.C.A. § 1981.

131. Plaintiff, as a member of the white, Caucasian race, was discriminated against by

Defendants because of her race as provided under 42 USC Section 1981 and has suffered damages
as set forth herein.
132. Plaintiff also claims unlawful retaliation under 42 U.S.C. 1981 for her opposition

to Defendants' unlawful employment practices.

SECOND CAUSE OF ACTION
DISCRIMINATION UNDER TITLE VII
(against corporate Defendants only)

133. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-thirty-two (132) as fully as if they were set forth at length.
134. This claim is authorized and instituted pursuant to the provisions of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon

the unlawful employment practices of the above-named Defendants. Plaintiff complains of
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 27 of 34

Defendants’ violation of Title VII's prohibition against discrimination in employment based, in
whole or in part, upon an employee's gender.

135. SEC. 2000e-2. [Section 703] states as follows:

(a) Employer practices

It shall be an unlawful employment practice for an employer -

(1) to fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s race,
color, religion, sex, or national origin; or

(2) to limit, segregate, or classify his employees or applicants for employment in
any way which would deprive or tend to deprive any individual of employment
opportunities or otherwise adversely affect his status as an employee, because of
such individual’s race, color, religion, sex, or national origin.

136. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

§2000e et seq., by discriminating against Plaintiff because of her race and color.

THIRD CAUSE OF ACTION
RETALIATION UNDER TITLE VII
(against corporate Defendants only)

137. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-thirty-six (136) as fully as if they were set forth at
length.

138. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides that

it shall be an unlawful employment practice for an employer:

“(1) to.. discriminate against any of his employees. ..because [s]he has opposed any
practice made an unlawful employment practice by this subchapter, or because [s]he
has made a charge, testified, assisted, or participated in any matter in an
investigation, proceeding, or hearing under this subchapter.”

139. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. § 20006e et
seq. by retaliating against Plaintiff with respect to the terms, conditions, and/or privileges of her employment

because of her opposition to and reporting of the unlawful employment practices of Defendants.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 28 of 34

FOURTH CAUSE OF ACTION
DISCRIMINATION UNDER STATE LAW
(against all named Defendants)

140. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-thirty-nine (139) as fully as if they were set forth at

length.
141. The PHRA § 955 provides that it shall be an unlawful discriminatory practice:

"(a) For any employer because of the race, color, religious creed, ancestry,
age, sex, national origin or non-job related handicap or disability or the use
of a guide or support animal because of the blindness, deafness or physical
handicap of any individual or independent contractor, to refuse to hire or
employ or contract with, or to bar or to discharge from employment such
individual or independent contractor, or to otherwise discriminate against
such individual or independent contractor with respect to compensation,
hire, tenure, terms, conditions or privileges of employment or contract, if
the individual or independent contractor is the best able and most competent
to perform the services required."

142. Defendants engaged in an unlawful discriminatory practice by discriminating
against the Plaintiff because of Plaintiff's disability, race and color.
143. Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of the PHRA § 955.

FIFTH CAUSE OF ACTION
RETALIATION UNDER STATE LAW
(against corporate Defendants only)

144. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-forty-three (143) as fully as if they were set forth at
length.

145. PHRA § 955(d) provides that it shall be an unlawful discriminatory practice: " For
any person, employer, employment agency or labor organization to discriminate in any manner

against any individual because such individual has opposed any practice forbidden by this act, or
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 29 of 34

because such individual has made a charge, testified or assisted, in any manner, in any
investigation, proceeding or hearing under this act."

146. Defendants engaged in an unlawful discriminatory practice by discharging,
retaliating, and otherwise discriminating against the Plaintiff because of Plaintiff's opposition to

the unlawful employment practices of Plaintiff's employer.

SIXTH CAUSE OF ACTION
DISCRIMINATION UNDER STATE LAW
(against all named Defendants)

147, Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-forty-six (146) as fully as if they were set forth at
length.

148. | PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: " For
any person, employer, employment agency, labor organization or employee, to aid, abet, incite,
compel or coerce the doing of any act declared by this section to be an unlawful discriminatory
practice, or to obstruct or prevent any person from complying with the provisions of this act or
any order issued thereunder, or to attempt, directly or indirectly, to commit any act declared by
this section to be an unlawful discriminatory practice."

149. Defendants engaged in an unlawful discriminatory practice in violation of PHRA
§955(e) by committing assault and battery, aiding, abetting, inciting, compelling and coercing

the discriminatory conduct.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 30 of 34

SEVENTH CAUSE OF ACTION
DISCRIMINATION UNDER
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

150. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-forty-nine (149) as fully as if they were set
forth at length.

151. The Philadelphia Fair Practices Ordinance § 9-1103(1) provides that "It shall be
an unlawful discriminatory practice: “It shall be an unlawful employment practice to deny or
interfere with the employment opportunities of an individual based upon his or her race,
ethnicity, color, sex (including pregnancy, childbirth, or a related medical condition), sexual
orientation, gender identity, religion, national origin, ancestry, age, disability, marital status,
familial status, genetic information, or domestic or sexual violence victim status, including,
but not limited to, the following: (a) For any employer to refuse to hire, discharge, or
otherwise discriminate against any individual, with respect to tenure, promotions, terms,
conditions or privileges of employment or with respect to any matter directly or indirectly
related to employment."

152. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1) by creating and maintaining
discriminatory working conditions, and otherwise discriminating against Plaintiff because of
Plaintiff's disability, race and color.

153. Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of Philadelphia Fair Practices Ordinance Chapter 9-1100.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 31 of 34

EIGHTH CAUSE OF ACTION
RETALIATION UNDER THE
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

154. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-fifty-three (153) as fully as if they were set forth at
length.

155. The Philadelphia Fair Practices Ordinance § 9-1103(1)(g) provides that it shall be
unlawful discriminatory practice: " For any person to harass, threaten, harm, damage, or
otherwise penalize, retaliate or discriminate in any manner against any person because he, she or
it has complied with the provisions of this Chapter, exercised his, her or its rights under this
Chapter, enjoyed the benefits of this Chapter, or made a charge, testified or assisted in any
manner in any investigation, proceeding or hearing hereunder.”

156. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1)(g) by discriminating against the Plaintiff
because of Plaintiffs opposition to the unlawful employment practices of Plaintiff's employer.

NINTH CAUSE OF ACTION
DISCRIMINATION UNDER
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

157. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-fifty-six (156) as fully as if they were set forth at
length.

158. The Philadelphia Fair Practices Ordinance § 9-1103(1)(h) provides that it shall be

unlawful discriminatory practice: "For any person to aid, abet, incite, induce, compel or coerce

the doing of any unlawful employment practice or to obstruct or prevent any person from
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 32 of 34

complying with the provisions of this Section or any order issued hereunder or to attempt
directly or indirectly to commit any act declared by this Section to be an unlawful employment
practice."

159. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1)(h) by aiding, abetting, inciting, compelling

and coercing the above discriminatory, unlawful and retaliatory conduct.

TENTH CAUSE OF ACTION
DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES ACT
(against corporate Defendants only)

160. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-fifty-nine (159) as fully as if they were set forth at
length.

161. Plaintiff claims Defendants violated the Americans with Disabilities Act of 1990
(Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United States
Code, beginning at section 12101.

162. Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter
I, Section 12112, Discrimination [Section 102] states: “(a) General rule. - No covered entity shall
discriminate against a qualified individual on the basis of disability in regard to job application
procedures, the hiring, advancement, or discharge of employees, employee compensation, job
training, and other terms, conditions, and privileges of employment.”

163. Defendants engaged in an unlawful discriminatory practice by discriminating
against Plaintiff because of his disability association. As such, Plaintiff has been damaged as set

forth herein.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 33 of 34

ELEVENTH CAUSE OF ACTION
RETALIATION UNDER THE AMERICANS WITH DISABILITIES ACT
(against corporate Defendants only)

164. Plaintiff, Karin Scheibel, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-sixty-three (163) as fully as if they were set
forth at length.

165. Plaintiff claims Defendants violated the Americans with Disabilities Act of 1990
(Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United
States Code, beginning at section 12101.

166. Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter
IV, Section 12203, Discrimination [Section 102] states:

a. “(a) Retaliation. No person shall discriminate against any individual because such
individual has opposed any act or practice made unlawful by this chapter or because
such individual made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under this chapter.

b. (b) Interference, coercion, or intimidation. It shall be unlawful to coerce, intimidate,
threaten, or interfere with any individual in the exercise or enjoyment of, or on
account of his or her having exercised or enjoyed, or on account of his or her having
aided or encouraged any other individual in the exercise or enjoyment of, any right
granted or protected by this chapter.”

167. Defendants engaged in an unlawful discriminatory practice by retaliating against

Plaintiff because of his disability association.

168. As such, Plaintiff has been damaged as set forth herein.

JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.
Case 2:18-cv-04831-JS Document1 Filed 11/07/18 Page 34 of 34

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
in an amount to be determined at the time of trial plus interest, punitive damages, liquidated
damages, statutory damages, attorneys’ fees, costs, and disbursements of action; and for such

other relief as the Court deems just and proper.

DEREK SMITH LAW GROUP, PLLC

    

Seth D. Carg$n, ESquire
1845 Walnut Street, Suite 1600
Philadelphia, Pennsylvania 19103

Phone: 215.391.4790
Email: seth@dereksmithlaw.com

DATED: November 7, 2018
